Citation Nr: 0432420	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
declined to reopen the veteran's claim for entitlement to 
service connection for a bilateral foot disorder.  

In an August 2002 decision, the Board reopened, but denied, 
the veteran's claim.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Via a January 2003 Order, the Court vacated that 
part of the Board's decision that denied the claim on its 
merits, remanding it for readjudication consistent with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  Accordingly, the Board then remanded the 
claim for additional development in September 2003.

The specific development requested in the Board's September 
2003 remand is now complete.  The Board recognizes, however, 
that additional evidence associated with the claims file 
since that time, in conjunction with the requirements of the 
VCAA, requires another remand of the claim at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The Board further acknowledges that in the most recent 
filings of record, both the veteran and his attorney appear 
to be claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The record reflects 
that service connection for both disabilities was granted by 
the RO in a November 2001 rating decision, effective as of 
March 18, 1998.  This matter is referred to the RO, however, 
for any necessary further action. 




REMAND

Via its January 2003 Order, the Court recognized that VA 
needed to afford the veteran more extensive notice of the 
provisions of the VCAA and its application to his claim.  The 
record reflects that the veteran received an initial notice 
in March 2001.  The Board finds that this notice, however, is 
insufficient in light of current law.  See VAOPGCPREC 7-04; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that the RO should issue the 
veteran a new (updated) VCAA notice letter.

The veteran and his attorney continue to assert that there 
are service treatment records missing from the claims file, 
with respect to treatment for foot problems at duty stations 
on Midway Island in 1943, in Pensacola, Florida in 1944, and 
in Guam and at Camp Lejeune, North Carolina, in 1945.  The 
record contains the veteran's service entry and exit 
examination reports, dental treatment records, and some brief 
entries regarding inoculations and periodic duty 
examinations.  In January 2004, the veteran's attorney 
inquired as to whether the veteran's service medical records 
are fire-related (regarding a 1973 fire at the National 
Personnel Records Center that destroyed certain service 
records); this does not appear to be the case.  The Board 
observes, however, that in June 2001, the RO sent a letter to 
the veteran advising that it might be able to check for more 
records at the Office of the Surgeon General, if he provided 
additional information.  In July 2001, the veteran returned 
the requested completed paperwork to the RO.  The record does 
not reflect, however, that the RO subsequently acted on this 
paperwork.  The RO should now determine whether additional 
efforts need to be undertaken to attempt to obtain possibly 
outstanding service medical records pertaining to the 
veteran, and then explain its action (or lack of action) to 
the veteran and his attorney thereafter.  

In January 2004, the veteran's attorney provided the address 
for a private physician identified by the veteran as a doctor 
who treated him for foot problems immediately after leaving 
active service in 1946.  This physician is identified as: H. 
H., M.D., at 1425 North Cove Court, Belmont, NC 28012.  In 
the new VCAA letter, the RO should request that the veteran 
sign and return an appropriate authorization for Dr. H., so 
that the RO may attempt to retrieve these records.  


The record contains VA outpatient treatment records dated 
into March 2004.  The RO should ensure that more recent 
records, if any, are associated with claims file.

The Board observes that the record also now contains six new 
lay statements, submitted by individuals who served on active 
duty with the veteran, dated in May 2004 and September 2004.  
The statements dated in September 2004 were submitted without 
a waiver of initial RO consideration.  As such, a remand is 
necessary in order to accomplish this review.  See Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Further, these statements aver that these 
men observed the veteran's continual foot problems in 
service.  After all evidentiary development is complete, the 
Board finds that the veteran should be afforded a new VA 
examination, requesting an opinion as to whether, in light of 
these credible statements and all other evidence of record, 
it is at least as likely as not that any currently diagnosed 
bilateral foot disorder is related to the veteran's period of 
active service.  (The prior VA examination conducted in April 
2004, among other things, did not include the examiner's 
review of these statements.) 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following:  

1.  In light of the requirements of the 
VCAA, the RO should provide written notice 
to the veteran and his attorney that 
includes: 
- the provisions of the VCAA and the laws 
applicable to the claim; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claim;  
- the type of evidence required for each 
element of the claim;
- the evidence already of record in 
support of the claim;
- the evidence not yet of record, but 
required to substantiate the claim; and
- a request to the veteran to provide the 
RO with all relevant evidence and argument 
he has to support his claim.

In this communication, the RO should also 
ask the veteran to complete an appropriate 
authorization form for VA to obtain the 
records of H. H., M.D., at 1425 North Cove 
Court, Belmont, NC 28012.  (If the veteran 
returns a completed consent form, the RO 
should attempt to obtain these records on 
his behalf.)

The RO should undertake all necessary 
action to obtain any other records 
identified by the veteran as pertinent to 
his claim in response to this letter. 

2.  The RO should determine whether any 
further action is necessary to attempt to 
obtain possibly outstanding service 
medical records regarding the veteran's 
treatment at duty stations on Midway 
Island in 1943, in Pensacola, Florida in 
1944, and in Guam and at Camp Lejeune, 
North Carolina, in 1945.  Thereafter, the 
RO should provide a written explanation 
regarding its action (or lack of action) 
to the veteran and his attorney.

3.  The RO should obtain the veteran's VA 
treatment records, if any, dated from 
March 2004 to the present.

4.  After all of the development 
requested in paragraphs one through three 
is complete, the RO should schedule the 
veteran for a new VA examination in order 
to ascertain the nature and etiology of 
any current bilateral foot disorder.  The 
RO must forward the claims file for 
review in conjunction with the 
examination.  After all clinical 
evaluation and file review is complete 
(including review of May 2004 and 
September 2004 lay statements), the 
examiner should provide, in the 
examination report, a written opinion 
that explains whether any currently 
diagnosed bilateral foot disorder is at 
least as likely as not (a 50 percent 
likelihood or more) related to the 
veteran's period of active service.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

5.  When the RO completes the development 
requested above, it should again review 
the case on the basis of all additional 
evidence.  If it cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his attorney with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


